Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
Figs 1 & 3 should not be labeled “A-A” since they do not show the view represented by cutline A-A in Fig. 5; schematics (Fig. 1) are not sectional views, and  Fig. 3 is only a part of the section or may be a section along the unlabeled line that is perpendicular to A-A in Fig. 5?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatsu (JP 2006 114245 A). Fukatsu discloses:
Claim 11: A plug connecting element (10) for a motor vehicle (90), comprising: at least one electrical conducting element (35) to which at least one plug (51) of an electric component (50) of the motor vehicle (90) is connectable; and a casing element (15) made of plastic (synthetic resin, paragraph 0013), by which the electrical conducting element (35) is at least partially electrically insulated, wherein the electrical conducting element (35) is connected to the casing element (15) fixedly and non-detachably through primary forming of the plastic (fig. 6) and wherein the partially insulated electrical conducting element does not extend outside of the casing element such that (large) foreign bodies are prevented from coming into direct contact with the partially insulated electrical conducting element.  
Claim 12: The plug connecting element (10) according to claim 11, further comprising: at least one plug socket (12) formed integrally along with the casing element (15), into which socket the plug (51) of the electronic component (50) of the motor vehicle (90) can be inserted and, when inserted, held detachably therein.  
Claim 13: The plug connecting element (10) according to claim 12, further comprising: at least one sealing element (83) which is provided between the plug socket (12) and the plug (51).  
Claim 14: The plug connecting element (10) according to claim 11, wherein the electrical conducting element (35) has a contact region (41) cut from the casing element (15).  
Claim 15: The plug connecting element (10) according to claim 11, further comprising: a connecting element (40) fixedly (at 43) held in the casing element (15) and in contact with the electrical conducting element (35), via which the electrical conducting element (35) and a ground point (at 90) of the motor vehicle (90) can be brought into electrically conductive contact with one another.  
Claim 16: The plug connecting element (10) according to claim 15, wherein the electrical connecting element (35) is cut from the casing element (15), at least at a head bearing surface (at 40) for a fastening element (20).  
Claim 17: The plug connecting element (10) according to one of claim 15, wherein the connecting element (40) has a fastening mechanism (threads) via which the connecting element (40) is held in the casing element (15) in a positionally-fixed manner.  
Claim 20: A method for the production of a plug connecting element (10) for a motor vehicle (90) in which an electrical conducting element (35) to which at least one plug (51) of an electric component (50) of the motor vehicle (90)  is connectable, and a casing element (15) made of plastic (synthetic resin, paragraph 0013), through which the electrical conducting element (35) is at least partially electrically insulated, are connected to one another, characterized in that the electrical conducting element (35) is connected to the casing element (15) fixedly and non-detachably through primary forming of the plastic (fig. 6) and wherein the partially insulated electrical conducting element does not extend outside of the casing element such that (large) foreign bodies are prevented from coming into direct contact with the partially insulated electrical conducting element.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (JP 2006 114245 A) in view of Fujii et al. (US 2004/0115973).
Claim 18: Fukatsu discloses the plug connecting element according to claim 11. Fukatsu does not disclose wherein the casing element has a holding region, via which the plug connecting element is held in a positionally fixed manner at a holding element on the vehicle side which corresponds to the holding region.  Fujii et al. disclose a casing element having a holding region (53), via which the plug connecting element (30) is held in a positionally fixed manner at a holding element (83) on the vehicle side which corresponds to the holding region. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the casing element disclosed in Fukatsu with a holding region to be held fixed at a holding element on the vehicle side, in order to provide additional resistance to vibration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/            Primary Examiner, Art Unit 2833